UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedSeptember 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to SEC File No.333-179082 A & C United Agriculture Developing Inc. (Exact name of registrant as specified in its charter) Nevada 27-5159463 (State or other jurisdiction of incorporation or organization) IRS I.D. Oak Brook Pointe,Suite 500, 700 Commerce Drive,Oak Brook,Illinois (Address of principal executive offices) (Zip Code) Issuer’s telephone number: 630-288-2500. Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yeso Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act.) Yeso Nox State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: The Registrant’s common stock did trade price on March 31, 2013 was $.35. Based upon that price of $.35 per share and 6,116,495 shares held by non-affiliates, this amount is $2,140,773. We have 36,361,495 shares of common stock outstanding as ofDecember 1, 2013. TABLE OF CONTENTS PART I Item 1. Description of Business 4 Item 2. Description of Property 9 Item 3. Legal Proceedings 9 Item 4. Submission of Matters to a Vote of Security Holders 9 Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 10 Item 6. Selected Consolidated Financial Data 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 16 Item8. Financial Statements 17 Item9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosures 18 Item9A. Controls and Procedures 18 Item9B. Other Information 19 Item10. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 20 Item11. Executive Compensation 23 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 23 Item 13. Certain Relationships and Related Transactions, and Director Independence. 24 Item14. Principal Accountant Fees and Services 25 Item15. Exhibits 26 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS AND INFORMATION This Annual Report on Form 10-K, the other reports, statements, and information that we have previously filed or that we may subsequently file with the Securities and Exchange Commission, or SEC, and public announcements that we have previously made or may subsequently make include, may include, incorporate by reference or may incorporate by reference certain statements that may be deemed to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 and are intended to enjoy the benefits of that act. Unless the context is otherwise, the forward-looking statements included or incorporated by reference in this Form 10-K and those reports, statements, information and announcements address activities, events or developments that A & C United Agriculture Developing, Inc. (hereinafter referred to as “we,” “us,” “our,” “our Company” or “A&C”) expects or anticipates, will or may occur in the future. Any statements in this document about expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and are forward-looking statements. These statements are often, but not always, made through the use of words or phrases such as “may,” “should,” “could,” “predict,” “potential,” “believe,” “will likely result,” “expect,” “will continue,” “anticipate,” “seek,” “estimate,” “intend,” “plan,” “projection,” “would” and “outlook,” and similar expressions. Accordingly, these statements involve estimates, assumptions and uncertainties, which could cause actual results to differ materially from those expressed in them. Any forward-looking statements are qualified in their entirety by reference to the factors discussed throughout this document. All forward-looking statements concerning economic conditions, rates of growth, rates of income or values as may be included in this document are based on information available to us on the dates noted, and we assume no obligation to update any such forward-looking statements. It is important to note that our actual results may differ materially from those in such forward-looking statements due to fluctuations in interest rates, inflation, government regulations, economic conditions and competitive product and pricing pressures in the geographic and business areas in which we conduct operations, including our plans, objectives, expectations and intentions and other factors discussed elsewhere in this Report. Certain risk factors could materially and adversely affect our business, financial conditions and results of operations and cause actual results or outcomes to differ materially from those expressed in any forward-looking statements made by us, and you should not place undue reliance on any such forward-looking statements. Any forward-looking statement speaks only as of the date on which it is made and we do not undertake any obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. The risks and uncertainties we currently face are not the only ones we face. New factors emerge from time to time, and it is not possible for us to predict which will arise. There may be additional risks not presently known to us or that we currently believe are immaterial to our business. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements.If any such risks occur, our business, operating results, liquidity and financial condition could be materially affected in an adverse manner. Under such circumstances, you may lose all or part of your investment. The industry and market data contained in this report are based either on our management’s own estimates or, where indicated, independent industry publications, reports by governmental agencies or market research firms or other published independent sources and, in each case, are believed by our management to be reasonable estimates. However, industry and market data is subject to change and cannot always be verified with complete certainty due to limits on the availability and reliability of raw data, the voluntary nature of the data gathering process and other limitations and uncertainties inherent in any statistical survey of market shares. We have not independently verified market and industry data from third-party sources. In addition, consumption patterns and customer preferences can and do change. As a result, you should be aware that market share, ranking and other similar data set forth herein, and estimates and beliefs based on such data, may not be verifiable or reliable. 3 PART I Item 1. Description of Business Overview A & C United Agriculture Developing Inc., or the “Company,” is a Nevada corporation formed on February 7, 2011. Our principal executive office is located at Oak Brook Pointe, Suite 500, 700 Commerce Drive, Oak Brook IL 60523. Tel: 630-288-2500. A & C United Agriculture Developing Inc., a vertically integrated "seed to table" agriculture company is engaged in standardized vegetable seed-selecting, planting, growing, harvesting, cool chain transportation, processing and final product selling. Andy Liu and Charlie Huang, our two founders, driven by the sense of mission and duty to provide safe, high-quality and affordable vegetable products in China for her current and future generations, formed the company in state of Nevada, USA at 2011. The Company, in addition to its existing seeds export from U.S to China, will continue leveraging the resources obtained via strategic alliances in the future on both sides of the Pacific Ocean, and applying America’s advanced agriculture technologies and quality control/management practices to build and enhance the entire vegetable production chain in China that will also be utilizing large-scale, mechanization and standardization. As a food-safety oriented company, around the production chain, it will be building systems that support the two-way traceability and recall capability for its products to comply with and exceed local and global food safety requirements from field to supermarket, year round. While the Company is focusing on providing safe, fresh quality products that are easy to use, appetizing and nutritious, it commits not to compromise quality or harm the environment and ecosystems. Current Operational Activities We continue to meet vegetable producers, growers, freezers and processors in California but as of the date of the filing of this report, we have no binding agreement, commitment or understanding with any of them and may never have any such binding agreement, commitment or understanding with any of them in the future. We last reported about A&C signing a letter of intent with Dr. Krystyna M. Ladd, carrot breeder of Integra Hybrids, LLC. located in California. We are focused on developing this aspect of our business. With that in mind, we have arranged the trials of seeds for carrot we obtained from Dr. Ladd through local farmers in South China. We anticipate that the first crops will be ready forreview in February/March 2014. We are planning to take Dr. Krystyna M. Ladd to China in the first part 2014 after the crops areready to review and assess the results. If the results are positive, we intend to purchase seeds from Dr. Krystyna M. Ladd and sell them throughout China. However, it still remains true that we have no binding agreement, commitment or understanding with Dr. Ladd, Integra Hybrids, LLC or any of their affiliates to develop the carrot market in China or undertake any other activities other than set forth above. There is no assurance that we will ever have a binding agreement, commitment or understanding with Dr. Ladd, Integra Hybrids, LLC or any of their affiliates or that we will develop the carrot market in China or undertake any other similar activities. We continue to desire to locate funding sources for our now current plan, but as of the date of the filing of this report, we have no binding agreement, commitment or understanding with any third party to secure for us or provide us with funding. 4 The Company decided to give up the Fugou project. We started working on this project May 2012. However, since then, the Company has encountered capital raising difficulties and could not raise the fund necessary to invest in to the project. Instead, our strategic partner in Fugou has been investing and building the farmland on his own. We now have determined that it will be a more complex and time-consuming project than anticipated and thus has been abandoned. During the next 12 months, we anticipate engaging in the following operational activities, although we may vary our plans depending upon operational conditions: Milestone Table Event Actions Anticipated Time Frame Total estimated cost Subsidiary In Stockholm, Sweden[1] Registration Process By 12/31/2013 Obtain DTC Eligibility Hire consulting firm Prepare required documents By 9/30/2014 Trial Assessment of Carrots Invite Dr. Ladd to China to review results of harvested crops. By 3/31/2014 [1] In addition to sourcing seed in the US, we are now also focusing on sourcing seed from European countries Currently, we have imported lettuce seeds from Italy early this year and have resold part of them in China and intend to sell the rest in 2014. We have also trialed tomato seeds from Spain, squash seeds from Israel in a manner similar to the carrot trials described above. If the trials prove successful, we plan to start selling these seeds as well. We have no written agreements with any seed suppliers or farmers trialing our seeds. We plan to set up an office in Sweden which will facilitate our ability to ship European seeds directly to China from Europe. As described in “Liquidity and Capital Resources,” below, we currently have sufficient cash resources to fund all of the anticipated obligations in the chart as well as those set forth in the chart above. Sales, Marketing and Distribution We will sell vegetable seeds to customers and end users that are located throughout most provinces of China.We will select and test various types of seeds fordifferent weather types at different locations. We believe that higher germination rate, high yielding, stability, relatively shorter maturity are the main criteria for most of the customers and end users. We intend to offer and sell only seeds that have not been genetically modified. GMO stands for genetically modified organism and is an organism whose genetic material has been altered using genetic engineering techniques. GMO vegetable seeds are not allowed to be sold in China. We do not have written contracts with these customers and end users. We primarily will sell our seed through to-be-developed our network of distributors and dealers and brokers in China. We do not currently have or expect to have in the future formal distribution agreements with our distributors, but instead, will operate on the basis of purchase orders and invoices. The price, terms of sale, trade credit and payment terms are negotiated on a customer-by-customer basis. Our arrangements with our distributors will not include a right of return. Typical terms for customers require payment in full within 60days of the date of shipment. In certain cases such as supply shortage, sales to our dealers will be paid in advance. Our credit policies will be determined based upon the long-term nature of the relationship with our customers and end users. Credit limits will be established for individual customers based on historical collection experience, current economic and market conditions and a review of the current status of each customer's trade accounts receivable. We believe that selling through dealers and distributors will enable us to reach growers in areas where there are geographic or other constraints on direct sales efforts. We will select dealers and distributors based on shared vision, technical expertise, local market knowledge and financial stability. We will limit the number of dealers with whom we have relationships in any particular area. In addition, we believe that we will build dealer/distributor loyalty through an emphasis on service, access to breeders, ongoing training and promotional material support. 5 We believe that our best marketing tool is the word of mouth. We plan to participate national seed shows in China several times a year to networking and social marketing. Supply and Trial Cycle Based upon management’s experience in the industry, we believe there is an adequate supply in the United States of the types of vegetable seeds we intend to sell in China. We believe that with advanced technology and mature global seed accessibility, U.S seed companies can provide us with the varieties Chinese end users are looking for. We are focused on finding the right varieties. We first will collect specifications from Chinese end users, then we will match them with the varieties available in the U.S. We will ask suppliers for samples or sometimes will purchase small amount of seeds. We will then try them in various locations in China at different planting seasons. We have identified most of the farms for potential trials from farms our management has worked with or are targeting for initial seed trials through the trial businesses run by our management. We believe based upon our experience that we will not encounter any significant obstacles in getting theses farms to test our seeds. These farms have their own trial areas side by side with their production farm land. We intend to sell them our new varieties of seeds to plant in the trial areas next to the areas where they grow their vegetables with their existing seed varieties. We believe this type of trial process will not significantly impact these farms current production, as it will be using a small test area next to where they have traditionally grown their vegetables, and provide the best test results since our seeds will be used to grow vegetables in the same location and conditions as their existing vegetable production. The challenge we have is that not all the varieties we may initially select will prove to work as well as we believed in China. The trial cycle can be over a year in some cases. We do not anticipate offering any material right of return on our product although we may reimburse buyers on a case-by-case basis if seeds we sell do not perform well for a particular grower through no fault of the grower. Seasonality Sale of vegetable seed is affected by seasonal planting patterns of farmers in the geographical areas in China which our seed varieties will be sold. We believe that our sales and earnings performance in North China typically will be the strongest in the autumn and South China in spring. We believe that our working capital requirements will be typically greatest in our second and third fiscal quarters since payments to growers are largely deferred until this time. We believe that our trade receivables will be at a low point in August and increase through the selling season to peak at the end of the second fiscal quarter. Customers We are currently selling our seeds to wholesalers in China. Our selling efforts increased in fiscal year ended September 30, 2013 resulting in $966,000 of revenue. We are continuing our efforts to ramp up our selling efforts in China in 2014. Although we may source seeds and strategic agreement from the U.S. and Europe, we do not currently plan on selling our seeds or conducting related aspects of our business other than in China. Our Competition and Our Market Position Competition in the vegetable seed industry in China and internationally is intense. We will face direct competition by other seed companies, including small family-owned businesses, as well as subsidiaries or other affiliates of chemical, pharmaceutical and biotechnology companies, many of which have substantially greater resources than we do. We will initially be a small competitor in the market. Our principal larger competitors will be Monsanto, Syngenta, Limagrain, Bejo, China National Seed Group Co., Ltd. We intend to compete with these larger competitors be offering more flexibility and quicker turnaround time when potential customers or distributors are asking for new seed varieties. There are about 50-60 small to mid-size local Chinese companies that are also importing foreign seeds with which we will also compete. We intend to use our management research on the American seed supplier market and contacts we have made with the American supplier market in connection with the two trial businesses they established as described above in competing with these competitors, although this may not give us any competitive advantage over our competitors. 6 However, many of our existing and potential competitors have substantially greater research and product development capabilities and financial, marketing and human resources than we do. As a result, these competitors may: · succeed in developing products that are equal to or superior to our products or potential products or that achieve greater market acceptance than our products or potential products; · devote greater resources to developing, marketing or selling their products; · respond more quickly to new or emerging technologies or scientific advances which could render our products or potential products obsolete or less preferable; · obtain patents that block or otherwise inhibit our ability to develop and commercialize potential products we might otherwise develop; · withstand price competition more successfully than we can; · establish cooperative relationships among themselves or with third parties that enhance their ability to address the needs of our customers or prospective customers; and · take advantage of acquisition or other opportunities more readily than we can. Environmental and Regulatory Matters Our agricultural operations are subject to a broad range of evolving environmental laws and regulations. These laws and regulations include the Clean Air Act, the Clean Water Act, the Resource Conservation and Recovery Act, the Federal Insecticide, Fungicide and Rodenticide Act and the Comprehensive Environmental Response, Compensation and Liability Act. These environmental laws and regulations are intended to address concerns related to air quality, storm water discharge and management and disposal of agricultural chemicals relating to seed treatment both for domestic and overseas varieties. Compliance with these laws and related regulations is an ongoing process that is not expected to have a material effect on our capital expenditures, earnings or competitive position. Environmental concerns are, however, inherent in most major agricultural operations, including those conducted by us, and there can be no assurance that the cost of compliance with environmental laws and regulations will not be material. Moreover, it is possible that future developments, such as increasingly strict environmental laws and enforcement policies thereunder, and further restrictions on the use of agricultural chemicals, could result in increased compliance costs. We also are subject to the Federal Seed Act (the "FSA"), which regulates the interstate shipment of agricultural and vegetable seed. The FSA requires that seed shipped in interstate commerce belabeled with information that allows seed buyers to make informed choices and mandates that seed labeling information and advertisements pertaining to seed must be truthful. The FSA also helps promote uniformity among state laws and fair competition within the seed industry. Internationally, we are subject to various government laws and regulations (including the U.S. Foreign Corrupt Practices Act and similar non-U.S. laws and regulations) and local government regulations. To help ensure compliance with these laws and regulations, we have adopted specific risk management and compliance practices and policies, including a specific policy addressing the U.S. Foreign Corrupt Practices Act. 7 We are also subject to numerous other laws and regulations applicable to businesses operating in China, including, without limitation, health and safety regulations. Specifically, vegetable seeds are allowed with to be imported from the U.S. into China with no Chinese taxes under an application process. For each import transaction, we need to submit the import/export application form that contains seed quantity and its Latin term to China Agriculture Department. If the seeds are not on a prohibited list, then the approval is granted. The procedure involves the following steps: · First, submit the import/export application form that contains seed quantity and its Latin term to China Agriculture Department. If the seeds are not on a prohibited list, then the approval is granted. We anticipate this will take approximately two weeks. · Second, Once we get the approval from the China Agriculture Department, we submit our request to a sub-department within China Agriculture Department to get the phytosanitary request, on which they will list all the diseases China does not allow that might come with this variety we are importing. We anticipate this will take approximately two weeks. · Third, Once we get the list of diseases, we will send it to the seed supplier located in U.S., and the supplier will provide the phytosanitary certificate with the seed to indicate the seed does not contain any of the diseases listed in the phytosanitary request from China. We anticipate this will take approximately two weeks. · Finally, the original phytosanitary certificate will be sent with the seeds when we ship the seeds to the importer in China. An electronic copy will be sent to the importer as an advance notice. We believe the average total time it will take to secure all required permits for import of our seeds is five weeks. If we do not secure these required permits from the China Agriculture Department for each of our seed import transactions, we would not be able to import the seeds subject to that request or fill the related customers or distributors orders. Research and Development We have not incurred research and development expenses in the last two fiscal years. Our Intellectual Property We have no intellectual property. Our Employees Our only employees are our management. Additional Information We are a public company and file annual, quarterly and special reports and other information with the SEC. We are not required to, and do not intend to, deliver an annual report to security holders. You may read and copy any document we file at the SEC’s public reference room at treet, N.E., Washington, D.C. 20549. You can request copies of these documents by writing to the SEC and paying a fee for the copying cost.Please call the SEC at 1-800-SEC-0330 for more information about the operation of the public reference room. Our filings are also available, at no charge, to the public athttp://www.sec.gov. 8 Item 2. Description of Property Our business office address is Oak Brook Pointe, Suite 500, 700 Commerce Drive, Oak Brook IL 60523. ● Name of Landlord: Regus ● Term of Lease: 2/24/2011 to 2/29/2013, automatically extended an additional year. ● Monthly Rental: $169 The property is adequate for our current needs. We do not intend to renovate, improve, or develop properties. We are not subject to competitive conditions for property and currently have no property to insure. We have no policy with respect to investments in real estate or interests in real estate and no policy with respect to investments in real estate mortgages. Further, we have no policy with respect to investments in securities of or interests in persons primarily engaged in real estate activities. Item 3. Legal Proceedings We are not a party to any material legal proceedings nor are we aware of any circumstance that may reasonably lead any third party to initiate material legal proceedings against us. Item 4. Mine Safety Disclosures None 9 PART II Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities Trading History Our common stock is quoted on the Over-The-Counter Bulletin Board under the symbol “ACUG” Bid Information* Financial Quarter Ended High Bid Low Bid September 30, 2013 $ $ June 30, 2013 $ $ March 31, 2013 $ $ December 31, 2012 $ $ September 30, 2012 $ $ June 30, 2012 $ $ * The quotation do not reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Dividends We have never declared or paid any cash dividends on our common stock. For the foreseeable future, we intend to retain any earnings to finance the development and expansion of our business, and we do not anticipate paying any cash dividends on our common stock. Any future determination to pay dividends will be at the discretion of the Board of Directors and will be dependent upon then existing conditions, including our financial condition and results of operations, capital requirements, contractual restrictions, business prospects and other factors that the Board of Directors considers relevant. Each holder of our Series A preferred stock is entitled to a 10% per annum cumulative dividend. There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: ● we would not be able to pay our debts as they become due in the usual course of business; or ● our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of stockholders who have preferential rights superior to those receiving the distribution, unless otherwise permitted under our articles of incorporation. 10 Securities Authorized for Issuance Under Equity Compensation Plans None Item 6. Selected Consolidated Financial Data Not required. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements and the related notes, and other financial information included in this Form 10-K. Our Management’s Discussion and Analysis contains not only statements that are historical facts, but also statements that are forward-looking. Forward-looking statements are, by their very nature, uncertain and risky. These risks and uncertainties include international, national, and local general economic and market conditions; our ability to sustain, manage, or forecast growth; our ability to successfully make and integrate acquisitions; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; change in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; the risk of foreign currency exchange rate; and other risks that might be detailed from time to time in our filings with the Securities and Exchange Commission. Although the forward-looking statements in this Report reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by them. Consequently, and because forward-looking statements are inherently subject to risks and uncertainties, the actual results and outcomes may differ materially from the results and outcomes discussed in the forward-looking statements. You are urged to carefully review and consider the various disclosures made by us in this report as we attempt to advise interested parties of the risks and factors that may affect our business, financial condition, and results of operations and prospects. Overview A & C United Agriculture Developing Inc., or the “Company,” is a Nevada corporation formed on February 7, 2011. Our principal executive office is located at Oak Brook Pointe, Suite 500, 700 Commerce Drive, Oak Brook IL 60523. Tel: 630-288-2500. A & C United Agriculture Developing Inc., a vertically integrated "seed to table" agriculture company is engaged in standardized vegetable seed-selecting, planting, growing, harvesting, cool chain transportation, processing and final product selling. Andy Liu and Charlie Huang, our two founders, driven by the sense of mission and duty to provide safe, high-quality and affordable vegetable products in China for her current and future generations, formed the company in state of Nevada, USA at 2011. The Company, in addition to its existing seeds export from U.S to China, will continue leveraging the resources obtained via strategic alliances in the future on both sides of the Pacific Ocean, and applying America’s advanced agriculture technologies and quality control/management practices to build and enhance the entire vegetable production chain in China that will also be utilizing large-scale, mechanization and standardization. As a food-safety oriented company, around the production chain, it will be building systems that support the two-way traceability and recall capability for its products to comply with and exceed local and global food safety requirements from field to supermarket, year round. 11 While the Company is focusing on providing safe, fresh quality products that are easy to use, appetizing and nutritious, it commits not to compromise quality or harm the environment and ecosystems. Current Operational Activities We continue to meet vegetable producers, growers, freezers and processors in California but as of the date of the filing of this report, we have no binding agreement, commitment or understanding with any of them and may never have any such binding agreement, commitment or understanding with any of them in the future. We last reported about A&C signing a letter of intent with Dr. Krystyna M. Ladd, carrot breeder of Integra Hybrids, LLC. located in California. We are focused on developing this aspect of our business. With that in mind, we have arranged the trials of seeds for carrot we obtained from Dr. Ladd through local farmers in South China. We anticipate that the first crops will be ready forreview in February/March 2014. We are planning to take Dr. Krystyna M. Ladd to China in the first part 2014 after the crops areready to review and assess the results. If the results are positive, we intend to purchase seeds from Dr. Krystyna M. Ladd and sell them throughout China. However, it still remains true that we have no binding agreement, commitment or understanding with Dr. Ladd, Integra Hybrids, LLC or any of their affiliates to develop the carrot market in China or undertake any other activities other than set forth above. There is no assurance that we will ever have a binding agreement, commitment or understanding with Dr. Ladd, Integra Hybrids, LLC or any of their affiliates or that we will develop the carrot market in China or undertake any other similar activities. We continue to desire to locate funding sources for our now current plan, but as of the date of the filing of this report, we have no binding agreement, commitment or understanding with any third party to secure for us or provide us with funding. The Company decided to give up the Fugou project. We started working on this project May 2012. However, since then, the Company has encountered capital raising difficulties and could not raise the fund necessary to invest in to the project. Instead, our strategic partner in Fugou has been investing and building the farmland on his own. We now have determined that it will be a more complex and time-consuming project than anticipated and thus has been abandoned. During the next 12 months, we anticipate engaging in the following operational activities, although we may vary our plans depending upon operational conditions: Milestone Table Event Actions Anticipated Time Frame Total estimated cost Subsidiary In Stockholm, Sweden[1] Registration Process By 12/31/2013 Obtain DTC Eligibility Hire consulting firm Prepare required documents By 9/30/2014 Trial Assessment of Carrots Invite Dr. Ladd to China to review results of harvested crops. By 3/31/2014 [1] In addition to sourcing seed in the US, we are now also focusing on sourcing seed from European countries Currently, we have imported lettuce seeds from Italy early this year and have resold part of them in China and intend to sell the rest in 2014. We have also trialed tomato seeds from Spain, squash seeds from Israel in a manner similar to the carrot trials described above. If the trials prove successful, we plan to start selling these seeds as well. We have no written agreements with any seed suppliers or farmers trialing our seeds. We plan to set up an office in Sweden which will facilitate our ability to ship European seeds directly to China from Europe. 12 As described in “Liquidity and Capital Resources,” below, we currently have sufficient cash resources to fund all of the anticipated obligations in the chart as well as those set forth in the chart above. Results of Operations For the fiscal year end ended September 30, 2013 vs. 2012 Revenue There was $ 966,229 and $ 178,000 revenue generated for the fiscal year end ended September 30, 2013 and 2012. Cost of Revenue There was $ 879,446 and $ 165,645 cost of goods sold incurred for the fiscal year end ended September 30, 2013 and 2012 respectively. The cost of goods sold increased due to the increasing of revenue. Expense Our expenses consist of selling, general and administrative expenses and depreciation expense as follows: For the fiscal year end ended September 30, 2013 and 2012, there was a total of $219,829 and $ 129,664 operating expenses respectively. $101,823 out of the total $ 219,829 was professional service fee due to company listing and filling, and $111,463 out of the total $129,664 was professional service fee due to company listing and filling. For the cumulative period from February 7, 2011 (Date of Inception) to September 30, 2013, there was a total of $387,036 operating expenses. 13 Year Ended September 30 Year Ended September 30 Cumulative from February 7, 2011 (Date of Inception) To September 30, Operating Expense Bank Service Charges Auto and Truck Expenses 70 License & Registration Meals and Entertainment Membership fee - Conference & Meeting - Marketing & Promotion Expense - Insurance Expense - Interest Expense 95 - 95 Office Supplies Payroll Expenses - Telephone Expense 80 - 80 Utilities 41 - 41 Website Expense - Depreciation Expense - Postage and Delivery Printing and Reproduction - 11 Software 74 Professional Fees Accounting Consulting fees Legal Fee Transfer Agent fees SEC & EDGAR Filling Fee Professional Fees Travel Expense Air Tickets Car Rental Gas Hotel Expense Transportation expense Travel Expense Rent Expense Total Operating Expense $ $ $ 14 Income & Operation Taxes We are subject to income taxes in theU.S. We paid no income taxes inUSAfor the fiscal year end ended September 30, 2013 due to the net operation loss in theUSA. Net Loss We incurred net losses of $ 133,046 and $ 117,317 for the fiscal year end ended September 30, 2013 and 2012, and net losses of $287,906 for period from February 7, 2011 to September 30, 2013. Liquidity and Capital Resources At September 30 At September 30 Current Ratio* Cash $ $ Working Capital*** $ $ Total Assets $ $ Total Liabilities $ $ Total Equity $ $ Total Debt/Equity** *Current Ratio Current Assets /Current Liabilities. ** Total Debt / Equity Total Liabilities / Total Shareholders’ Equity. *** Working Capital Current Assets - Current Liabilities. 15 The Company had cash and cash equivalents of $384,675 and $181,879 at fiscal year end endedSeptember 30, 2013 and 2012and the working capital of$570,131 and$355,297 with liabilities of $26,788 and $81,582. As of September 30, 2013, we have $384,675 in cash. As shown in the Milestone Table above, we need a minimum of approximately $50,000 in funds to finance our business in the next 12 months. This amount does not include all our costs which we will incur irrespective of our business development activities, including bank service fees and those costs associated with SEC requirements associated with staying public, estimated to be approximately $150,000 annually. Accordingly, we estimate our total need for funds for operations in the next 12 months is $200,000. Accordingly, as we anticipate an average monthly burn rate of no more than $16,666 during the next 12 months, we believe we have sufficient cash available to fund all of our operational and SEC filing needs during the next 12 months. Item 7A. Quantitative and Qualitative Disclosures About Market Risk Not required. 16 Item8. Financial Statements A & C United Agriculture Developing Inc (A Development Stage Enterprise) Audited Financial Statements As of September 30, 2013 and 2012 17 Table of Contents Independent Auditor’s Report on the Financial Statements F-2 Balance Sheet F-3 Statement of Loss F-4 Statement of Stockholders Equity F-5 Statement of Cash Flows F-6 Notes to Financial Statements F-7 Exhibit A F-17 F-1 Independent Registered Public Accounting Firm’s Auditor’s Report on the Financial Statements Board of Directors and Shareholders of A & C United Agriculture Developing Inc We have audited the accompanying balance sheets of A & C United Agriculture Developing Inc as of September 30, 2013, and the related statements of loss, shareholders’ equity, and cash flows for the year ended September 30, 2013, and for the cumulative period from February 7, 2011 (date of inception) through September 30, 2013. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of A & C United Agriculture Developing Inc. as of September 30, 2013, and the results of its operations and their cash flows for the year ended September 30, 2013, and for the cumulative period February 7, 2011 (date of inception) through September 30, 2013 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note E to the financial statements, the Company’s lack of operating history and financial resources raise substantial doubt about its ability to continue as a going concern. The financial statements do not include adjustments that might result from the outcome of this uncertainty and if the Company is unable to generate significant revenue or secure financing, then the Company may be required to cease or curtail its operations. /s/ Enterprise CPAs, Ltd. Enterprise CPAs, Ltd. Chicago, IL December 3, 2013 F-2 A & C United Agriculture Developing Inc (A Development Stage Enterprise) BALANCE SHEET September 30, September 30, ASSETS (audited) (audited) Current assets: Cash and cash equivalents $ $ Accounts receivable - Inventory Total Current Assets $ $ Other current assets: Prepaid expense Loan to shareholder - Prepaid to Supplier - Total Other Current Assets $ $ Property, plant and equipment, net $ $
